                  Case 2:20-cv-01003-TSZ Document 4 Filed 08/25/20 Page 1 of 1




 1

 2
                                 UNITED STATES DISTRICT COURT
 3                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 4
      JOHN DEMOS, JR.,
 5
                              Petitioner,                   CASE NO. C20-1003-TSZ
 6
             v.
 7                                                          ORDER DISMISSING CASE
      WASHINGTON STATE PATROL
 8    BOARD, et al.,

 9                            Respondents.

10
            The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and
11
     Recommendation of Mary Alice Theiler, United States Magistrate Judge, docket no. 2, petitioner’s
12
     objections, docket no. 3, and the remaining record, does hereby find and Order:
13
            (1)      The Court ADOPTS the Report and Recommendation;
14
            (2)      Petitioner’s habeas petition and this action are DISMISSED without prejudice;
15
            (3)      The Clerk shall administratively CLOSE this matter and STRIKE any pending
16
     motions as moot. See Demos v. Stanley, MC97-31-JLW (W.D. Wash. Mar. 13, 1997);
17
            (4)      Pursuant to 28 U.S.C. § 2244(b)(3)(A), Petitioner may not proceed with a second
18
     or successive habeas petition here unless and until the Ninth Circuit authorizes its filing; and
19
            (5)      The Clerk is directed to send copies of this Order to petitioner and to Judge Theiler.
20
            DATED this 25th day of August, 2020.


                                                            A
21

22
                                                            Thomas S. Zilly
23                                                          United States District Judge

     ORDER DISMISSING CASE
     PAGE - 1
